Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 4-13-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

2.	The terminal disclaimer filed on 4-13-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,939,667 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0145202 to Bonner in view of in view of U.S. Patent No. 2015/0107532 to Shaver et al.
Referring to claim 15, Bonner discloses a guide dog harness comprising, a harness body – see at 1-3, wherein the harness defines a major axis – see central longitudinal axis as seen in figure 1, a handle mount – at 8-10 and the end of 14, connected to the harness body – see figure 1, and having a pintle-receiving slot – slot in the end of 14 as seen in figure 1, extending transverse to the major axis – see figure 1, and a handle – at 14,15, having a pintle – at 12, wherein the pintle – at 12, is inserted into the pintle-receiving slot – in the end of 14, when the handle mount is in the first position and the pintle is captured in the pintle-receiving slot – see figure 1, when the handle mount is in the second position and the slot is open and the pintle remains transverse to the major axis when the pintle is captured in the pintle-receiving slot when the slot is closed – see at 12 in figure 1, the handle mount – at 8-10, attached to the harness – see figure 1, so that movement of the dog causes movement of the harness and the handle mount – see figure 1, the mount having a handle attachment member – at 8,10, the handle – at 14,15, adapted to be selectively attached to and detached from the handle attachment member – see at 9,10,12 in figure 1. Bonner does not disclose the harness body comprises a semi-rigid sheet. Shaver et al. does disclose the harness body comprises an inner layer and an outer layer and an intermediate layer defined by a semi-rigid sheet – see top panel having three layers in figure 10b, and wherein the handle attachment member is attached to the semi-rigid sheet – see via 28 in figure 10a – see semi rigid material detailed in paragraph [0072] being a thin rigid material. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bonner and add the panels adjustably interconnected as disclosed by Shaver et al., so as to yield the predictable result of providing sufficient protection for the animal to which the device is attached. Bonner as modified by Shaver et al. further discloses the handle – at 14,15, is pivotal relative to the handle attachment member – at 9,10, to a desired position – see pivotal about item 11 in figure 1 of Bonner, and configured to be fixed in the desired position – see capable of being fixed by the user holding the handle in the same position as desired.
Referring to claim 16, Bonner as modified by Shaver et al. further discloses the harness further comprises a dorsal panel and a ventral panel – see lower and upper panels in figure 10b of Shaver et al., and the semi rigid sheet is a component of the dorsal panel – see multiple of upper panels and lower panels in figure 10b of Shaver et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bonner and add the multiple panels disclosed by Shaver et al., so as to yield the predictable result of providing sufficient protection for the animal to which the device is attached.
Referring to renumbered claim 19, Bonner discloses a guide dog harness comprising, a harness having interconnected portions – see at 1-3, for encircling portions of a dog’s body – see figures 1-2, and in which the harness defines a longitudinal axis that is aligned with a medial plane of a dog upon which the harness may be worn – see longitudinal axis in figure 1, a user handle – at 14,15, having a single point user handle attachment member – at 5-13, attached to the harness – see figure 1, having a plate – at 8, and a clamp – see for example – at 5-7 and 9-13, attached to the mounting plate – see figure 1, to thereby attach the user handle to the user handle attachment member – see figure 1. Bonner does not disclose the harness having a dorsal portion adjustably interconnected to a ventral portion and the dorsal and ventral portions together defining a circumferential loop adapted for encircling a dog’s body, an inner layer, an outer layer and a semi rigid sheet between the inner and outer layers and movable relative to the inner layer. Shaver et al. does disclose the harness having a dorsal panel and a ventral panel – see at the top and bottom panels of 14 in figures 10a-10b, adjustably interconnected to one another – see straps and rings and buckles in figures 10a-10b, to define a circumferential loop for encircling the dog’s body – see figures 9-10b, comprises an inner layer and an outer layer and an intermediate layer defined by a semi-rigid sheet – see top panel having three layers in figure 10b, and the semi rigid sheet is capable of movement with respect to the other layers when the animal is moving, and wherein the handle attachment member is attached to the semi-rigid sheet – see via 28 in figure 10a – see semi rigid material detailed in paragraph [0072] being a thin rigid material. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bonner and add the panels adjustably interconnected as disclosed by Shaver et al., so as to yield the predictable result of providing sufficient protection for the animal to which the device is attached. Bonner as modified by Shaver et al. further discloses the clamp – at 9,13, is movable between a first position in which a slot in the single-point handle attachment member – at 8, that extends transverse to the longitudinal axis is open – see figure 1 of Bonner with the slot in 8 open when items 9-13 are removed from item 8, and a second position in which the slot is closed by a pair of fingers that extend over the slot – see fingers for example – at 11,13 over the slot in 8 when items 11,13 are assembled with item 8 as seen in figure 1 of Bonner.

Allowable Subject Matter

4.	Claims 1-14 are allowed.
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

5.	Regarding the 35 U.S.C. 103 rejections of claims 15-16 and 19, the Bonner reference US 2005/0145202 discloses the newly added claim limitations detailed in applicant’s claim amendments dated 4-13-22 as detailed earlier in paragraph 3 of this office action.
Applicant’s terminal disclaimer filed 4-13-22 obviates the non-statutory double patenting rejections of claims 1-20 detailed in the last office action dated 2-1-22.

Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643